Citation Nr: 0516194	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-33 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether a timely notice of disagreement to a February 2002 
rating decision was filed.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
He served in Vietnam and was awarded the Combat Infantryman's 
Badge (CIB).  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that held that the veteran had not 
filed a timely notice of disagreement with a February 2003 
rating decision.  

FINDINGS OF FACT

1.  By rating action in February 2002, the RO awarded service 
connection and assigned initial disability evaluations for 
tinnitus, a scar of the right scapular area, and bilateral 
hearing loss; in that decision, the RO denied an increased 
rating for a gunshot wound of the right chest and service 
connection for PTSD.  

2.  The veteran was notified of the February 2002 rating 
decision by a properly addressed letter dated February 13, 
2002.  

3.  The veteran's notice of disagreement with the February 
2002 rating decision was received at the RO on July 23, 2003.  


CONCLUSION OF LAW

The notice of disagreement filed to the February 2002 RO 
decision was not timely.  38 U.S.C.A. § 7105(b)(1) (West 
2002); 38 C.F.R. § 20.302(a) (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal to the Board consists of a timely filed notice of 
disagreement in writing and, a timely filed substantive 
appeal received in response to a statement of the case.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2004).  The claimant has 
one year from the date of notification of the rating decision 
to file a notice of disagreement to initiate the appeal 
process.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 
20.302(a) (2004).  The date of mailing the letter of 
notification is presumed to be the same as the date of that 
letter for purposes of determining whether an appeal has been 
timely filed.  An untimely notice of disagreement deprives 
the Board of jurisdiction to consider the merits of an 
appeal.  38 U.S.C.A. § 7105(c) (West 2002); see Marsh v. 
West, 11 Vet. App. 468, 470 (1998).

It is well established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal or any party, sua sponte, at any stage in the 
proceedings.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(1996).  Within the VA regulatory system, the Board is the 
sole arbiter of decisions concerning its jurisdiction.  38 
C.F.R. § 20.101(c) (2004).  With regard to the issue of 
timeliness of a notice of disagreement, the Board has the 
jurisdiction, as well as the obligation, to assess its 
jurisdiction.  See Marsh, 11 Vet. App. at 471.

In the instant case, the RO issued a rating action in 
February 2002 that awarded service connection and assigned 
initial disability evaluations for tinnitus, a scar of the 
right scapular area, and bilateral hearing loss.  In that 
decision, the RO denied an increased rating for a gunshot 
wound of the right chest and service connection for PTSD.  In 
a February 13, 2002, letter, the RO notified the veteran of 
this decision and advised him of his appellate rights. 

On July 23, 2003, almost one and a half years after the date 
of the letter notifying the veteran of the February 2002 
rating decision, the veteran submitted a statement 
disagreeing with the February 2002 rating decision.  
Accordingly, the Board concludes that the veteran did not 
submit a timely notice of disagreement to the RO's February 
2002 rating decision.  


ORDER

The Board having determined that a timely notice of 
disagreement to the February 2002 rating action was not 
filed, the appeal is denied.


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


